DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended. Claims 2, 5 and 16 have been canceled. Claims 1, 3-4, 6-15 and 17-20 are pending. 

Response to Arguments
Summary of applicant’s argument (see pages 6-10):
Present invention uses commodity 802.11 radio chipsets. The WiFi signals produced and decoded by these chipsets, which operate at 5 GHz, are up and down converted for transmission. Increased capacity, is provided by the transmission at different polarizations and at different frequencies.
Illustrated by Fig. 18 of the present application.
WiFi chipsets 1810a, 1810b produce eight 5 to 6 GHz WiFi signals which are fed to two transmit diplexers 1812a, 1812b. Then, block up-converters (BUCs) 1814a, 1814b, 1814c, 1814d upconvert the combined IF signals to high frequency signals. These signals are then transmitted via transmit antenna arrays 1820a with a horizontal polarization and the other transmit antenna array 1820b transmits the high frequency signals with a vertical polarization.

There is a similar setup on the receive side that receives the high frequency signals from a subscriber node, down convert those signals so that they can be decoded by the same WiFi chipsets 1810a, 1810b.

Chow avoids the need to bury cable on the property of the subscriber. Optical network units ONUs attaching to a fiber backbone that run up and down a street. For each house, there is an ONU that maintains an extremely high frequency, 30 GHz to about 300 GHz, link to a subscriber unit in the house, thus avoiding the need to run a cable through the subscriber's property. Paragraph [0037]: once signals reach the in-home network router, the signals may be retransmitted over wires such as CATS or CAT6 wires, wirelessly such as through a WIFI, BLUETOOTH or other system so that computers, televisions, and other appliances may be used as desired.
High-level description of the operation of ONUs. Paragraph [0039]: the ONUs include digital and electrical circuitry which are configured to condition the electrical signals, perform any frequency conversion and provide any desired digital signal processing. Paragraph [0048] describes reducing interference. The signals are frequency division multiplexed and the antennas operate at different polarizations.

McPartlin: front end modules for wireless radios. Paragraph [0037]: common 802.11ac standard chipsets and the MIMO spatial streams that they produce and decode.


High frequency links can be created by encoding information using WiFi chipsets and then upconverting/downconverting those WiFi signals is not suggested by either of the applied references.
claim 11 requires four first block up converters including at least four mixers that mix the four first multi spatial stream signals (from an 802.11 radio chipset) with local oscillator signals to upconvert the four first multi spatial stream signals to a frequency range of 10 GHz to 300 GHz.
Neither of the applied references shows such a configuration. None suggests that the multi spatial stream signals from an 802.11 radio chip can be upconverted to the 10 GHz to 300 GHz band. Moreover, none has four block up converters including at least four mixers.

Reference to Fig. 5, reference numeral 58A of Chow. Fig. 5 of Chow.
Figure shows a baseband DSP 56 connected to a 60 GHz up-converter 58A. Nothing to suggest the 802.11 up conversion. Nothing to suggest the claimed quad-signal arrangement. Chow does not mention the claimed mixers and local oscillator signals.

Claim 11 requires four second block up converters including at least four mixers that mix the four second multi spatial stream signals, from the 802.11 radio chipset, with local oscillator 

Office action makes reference to Fig. 5, reference numeral 58A of Chow for this second quad arrangement. So, the previous commentary is relevant here. And, additionally, the Office action fails to engage with this dual-quad arrangement required by the claimed dual-quad upconverters.

Claim 11 requires four first parallel amplifiers for amplifying the upconverted four first multi spatial stream signals and four second parallel amplifiers for amplifying the upconverted four second multi spatial stream signals.
Dual-quad amplifiers is not shown by the applied references.

Quoted portion references antenna 20 in Fig. 5 of Chow. However, neither of the applied references suggests the claimed arrangement of eight amplifiers.

Response:
The concepts of 802.11 radio chipsets, mixers, local oscillators, amplifiers, as well have multiple number of these items, e.g. one, two, three, …, N; or having rows of these elements, e.g. in double, triple, etc. would be known to a person having ordinary skill in the art, or at least obvious; as presented in the prior art, in this case, and additionally, in all of the cases that have the same provisional application, as in this case. If further fact finding determines that, fewer 

There are many elements, shown in Figure 18, of the invention, which are not included, e.g. in independent Claim 1. For an enabled independent Claim, the disclosed invention, would need to be, in the independent Claims. 

Figure 1A, of the invention, with some additional components, appears to be, what the applicant is considering to be their invention:


    PNG
    media_image1.png
    622
    777
    media_image1.png
    Greyscale


Adding WiFi chipsets, to the receivers, displays what the applicant is considering to be their invention:


    PNG
    media_image2.png
    622
    777
    media_image2.png
    Greyscale


Chow’s disclosure, renders the above engineering design, with the associated multiple spatial stream signals, obvious:


    PNG
    media_image3.png
    493
    665
    media_image3.png
    Greyscale


As had been explained, in the previous office actions, consider the case wherein, the ONUs 18(1), 18(2), … , 18(n) are mounted on the same light pole. Then the antennas 20(1), 20 (2), … , 20 (n) would all be collocated, and will produce multiple streams.  
Another possibility is when the houses shown are actually row houses, townhouse, condominiums, etc., collocated; then the ONUs 18(1), 18(2), … , 18(n) would be mounted on the same light pole, and, the antennas 20(1), 20 (2), … , 20 (n) would all be collocated, and will produce multiple streams.  

Dual means two, and Quad means four; hence eight amplifiers would be needed. (1), (2), … , (n) are shown, therefore any number N, e.g. eight would be included. If the mechanical arrangement is in a matrix of 2x4 size; then, this would be obvious to try, since any finite matrix of I x J size, I and J being positive integers, would be obvious to try, amongst a finite number of solutions. 

	Therefore, the Aggregation Node, of the invention:

    PNG
    media_image4.png
    343
    418
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    359
    282
    media_image5.png
    Greyscale


The WiFi chipsets, at the receivers, of the invention, are also disclosed by Chow:
[0037] FIG. 3 illustrates an exemplary ONU 18 (also sometimes referred to herein as a street node 18), wireless link 32, and the subscriber hardware 34, collectively subscriber module 35. The subscriber hardware 34 may include the subscriber antenna 22, a wireless transceiver 36, and an in-home network router 38. The wireless transceiver 36 is a mm-wave wireless transceiver. Once signals reach the in-home network router 38, the signals may be retransmitted wirelessly such as through a WIFI, BLUETOOTH or other system.

The WiFi chipsets, at the transmitters, of the invention, are also disclosed, in a different embodiment, of Chow:
ONU 18 may further include a WiFi component that may be used as a backup communication link in the event that weather or other transient event interferes with the wireless link 32. Circuitry may be provided that detects the status and condition of the wireless link 32 and activates the WIFI component accordingly.
	Since Chow already discloses utilization of WiFi chipsets, at the transmitters, in a different embodiment; it would have been obvious to try this solution, to arrive at the claimed invention. 

Regarding Figure 5 of Chow:

    PNG
    media_image6.png
    348
    656
    media_image6.png
    Greyscale

is equivalent to Figure 29 of the invention:

    PNG
    media_image7.png
    414
    953
    media_image7.png
    Greyscale

	Each one of the Figure 29:2318a Tx Antenna Array individual elements, of the invention, is equivalent to the antennas 20(1), 20 (2), … , 20 (n), of Chow, with each including a “High Frequency Transmission” shown in Figure 5:58A, of Chow. 

Regarding upconverted to the 10 GHz to 300 GHz band:
As shown in Figure 5:58A, of Chow; upconversion to 60 GHz band is disclosed, which falls within the 10 GHz to 300 GHz band, and therefore, meets this feature. 

McPartlin is utilized as evidence that the individual components, in the claimed invention, are known in the art: 
McPartlin teaches e.g. ([0037] emerging IEEE 802.11ac standard is a wireless computer networking standard which provides high throughput WLAN's below 6 GHz, what is commonly referred to as the 5 GHz band. This specification enables multi-station WLAN throughput of at least 1 Gigabit per second and a maximum single link throughput of at least 500 megabits per second, 500 Mbit/s. 802.11 ac chipsets are applicable in WiFi routers and consumer electronics, support for up to 8 spatial streams vs. 4 in 802.11n; multi-user MIMO, and high-density modulation, up to 256 QAM. Such advances allow for simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files, wireless display, large campus/auditorium deployments, and manufacturing floor automation, based on single-link and multi-station enhancements) ([0058] signal provided from the LNA 206 to a mixer 208, and further to an analog to digital converter ADC 210. The mixer 208 is a nonlinear electrical circuit that converts the received RF signal to an intermediate frequency for processing by a baseband module. The mixer 208 may be configured to create new frequencies from two signals applied to it, such as the received RF signal, and a signal from a phase-locked loop PLL module 226, such as a signal generated by a local oscillator that operates in connection with the PLL 226. The ADC 210 may be desirable for converting the received RF signal to a digital signal for baseband processing. [0059] When the switch 202 is placed in a transmit mode of operation, a path is enabled between the antenna and a transceiver portion of the RF module 220. A signal is provided to the RF module via the digital control interface 228, such as, from a baseband processor or other module. Signal is provided to a digital to analog converter DAC 218, which serves to convert the received signal to an analog signal for transmission by the RF module. The converted analog signal may be passed to a mixer module 216 and further to a power amplifier module 214, which amplifies the signal to be transmitted. The power amplifier PA module 214 
As seen above, the WiFi chipsets, at the transmitters, support for 8 spatial streams (which maps to dual quad, 8 spatial streams), mixer, local oscillator and power amplifier, of the invention, are all disclosed.
If further fact finding determines that, the disclosure by McPartlin is to be utilized as evidence, and the claimed invention is obvious in light of the primary reference, this would not constitute a new grounds of rejection, since the art and how the prior art is applied, remains the same. 

Response to Arguments, from the previous office action, mailed 11/12/2020
Summary of applicant’s argument (see pages 7-8): use of commodity 802.11 radio chipsets. The WiFi signals produced and decoded by these chipsets, which operate at 5 GHz, are up and down converted for transmission. Increased capacity are provided by the transmission at different polarizations, to different sectors, and at different frequencies. WiFi chipsets produce eight 5 to 6 GHz WiFi signals which are feed to two transmit diplexers. Block up-converters up-convert the combined IF signals to high frequency signals. These signals are then transmitted via transmit antenna arrays with a horizontal polarization and the other transmit antenna array transmits the high frequency signals with a vertical polarization. There is a similar setup on the receive side that receives the high frequency signals from a subscriber node, down convert those signals so that they can be decoded by the same WiFi chipsets.
Response: the invention utilizes 802.11 radio chipsets, at both the transmitter and receiver sites. The 802.11 radio chipset, at the transmitter, produces a signal which is then up-converted, to a high frequency signal, transmitted to a receiver; next at the receiver, this high frequency signal is down-converted to be utilized in another 802.11 radio chipset, to produce an 802.11 radio wireless network. On the reverse side, this 802.11 radio wireless network, would receive communication, e.g. from a subscriber, up-converts the signal, sends the signal back, which is then down-converted and decoded by an 802.11 radio chipset. The presence of the 802.11 radio chipset, at the transmission tower is redundant, since an 802.11 radio chipset, would have to be present at the subscriber location, to set up an 802.11 radio wireless network. However, since the 802.11 radio chipset, would have to be present at the subscriber location; it is obvious to replicate the 802.11 radio chipset, at the transmission tower. This would be redundant, however, it may improve error handling. 
Summary of applicant’s argument (see page 8, last paragraph): Chow relies on optical network units attaching to a fiber backbone that run up and down a city street. These ONUs then maintain extremely high frequency (30 GHz to about 300 GHz) links to subscriber units. As described in paragraph [0037] of Chow, once signals reach the in-home network router, the signals may be retransmitted over wires, wirelessly such as through a WIFI, BLUETOOTH or other system so that computers, televisions, and other appliances may be used as desired.
Response: the invention also utilizes the above techniques, e.g. see specification, page 29, [0182] (Considering the transmission side/path, data to be transmitted (e.g., data from a fiber coaxial backhaul) is provided to two 4-port mu-MIMO WiFi chipsets 1810a, 1810b. These chipsets are implemented on a modem board at the SH modem block 1702). As seen above, in 
Summary of applicant’s argument (see page 9, top three paragraphs): Chow provides a description of the operation of its ONUs. From paragraph [0039], the ONUs include digital and electrical circuitry which condition the electrical signals, perform any frequency conversion and  provide any desired digital signal processing. Paragraph [0048] describes reducing interference. The signals are frequency division multiplexed and the antennas operate at different polarizations. McPartlin teaches modules for wireless radios. As discussed paragraph [0037], McPartlin discusses the 802.11ac standard chipsets and the MIMO spatial streams that they produce and decode. Thomas discloses random access channel design, and in paragraph [0074] discusses having multiple arrays per sector and the arrays having different polarizations.
Response: the claimed invention also utilizes the above techniques; the claimed invention performs frequency conversions, signals are frequency division multiplexed and the antennas operate at different polarizations. Multiple Input Multiple Output spatial streams is also utilized. 
Summary of applicant’s argument (see page 9, last four paragraphs): the present invention is directed to transmitting information over a high frequency link. Claim 1 requires encoding the information as multi spatial stream signals generated by an 802.11 radio chipset and up-converting the multi spatial stream signals. Claims 11, 19, and 20 have similar requirements. Claim 11 requires a block up-converter for up-converting the multi 
Response: It appears that, the invention utilizes 802.11 radio chipsets, at both the transmitter and receiver sites. The 802.11 radio chipset, at the transmitter, produces a signal which is then up-converted, to a high frequency signal, transmitted to a receiver; next at the receiver, this high frequency signal is down-converted to be utilized in another 802.11 radio chipset, to produce an 802.11 radio wireless network. On the reverse side, this 802.11 radio wireless network, would receive communication, e.g. from a subscriber, up-converts the signal, sends the signal back, which is then down-converted and decoded by an 802.11 radio chipset. It appears that, the presence of the 802.11 radio chipset, at the transmission tower is redundant, since an 802.11 radio chipset, would have to be present at the subscriber location, to set up an 802.11 radio wireless network. However, since the 802.11 radio chipset, would have to be present at the subscriber location; it is obvious to replicate the 802.11 radio chipset, at the transmission tower. This would be redundant, however, it may improve error handling.
	Furthermore, in Chow, in one embodiment, e.g. a light pole with a high frequency transmitter, is shown in front of each subscriber. However, in reality, light poles normally correspond to multiple houses, buildings, commercial or residential properties. Therefore, there would be a one-to-may relationship between the ONUs and subscribers. This would at least be obvious. 
Chow further teaches signals up-converted, to a high frequency signal, transmitted to a receiver; next at the receiver, this high frequency signal is down-converted.

As seen above, the invention utilizes both patch array antennas and phased array antenna. Patch array antennas and phased array antenna may be utilized interchangeably. Patch array antennas are disclosed, and utilized, by Chow - for the same purpose, as the invention, for alignment purposes. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/01/2020, 03/16/2021 and 04/09/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 - 7, 11-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130230325 A1) in view of McPartlin (US 20140002187 A1).

Examiner note: for a detailed engineering design analysis - in light of the remarks, by the applicant - see the response to the arguments section, above. The mappings become more clear, when observed, utilizing the engineering design drawings. 

Claim 1. Chow teaches a method for transmitting information over a high frequency communications link, the method comprising 
encoding the information as four first multiple spatial stream signals in a 
transmitting the four first multiple spatial stream signals on four separate lines to four first block up converters (e.g. Fig. 3:42); 
in the four first block up converters, at least four ple spatial stream signals with ple spatial stream signals to a frequency range of 10 GHz to 300 GHz (e.g. Fig. 5:58A); 
ple spatial stream signals in four first parallel 
transmitting the upconverted four first multiple spatial stream signals from the 
ple spatial stream signals in a 
transmitting the four second multiple spatial stream signals on at least four separate lines to four second block up converters (e.g. Fig. 3:42); 
in the four second block up converters, at least four ple spatial stream signals with the ple spatial stream signals to the frequency range of 10 GHz to 300 GHz (e.g. Fig. 5:58A); 
ple spatial stream signals in four second parallel 
transmitting the upconverted multiple spatial stream signals from the four second 
But not the crossed out features, above;
Disclosed by McPartlin ([0037] emerging IEEE 802.11ac standard is a wireless computer networking standard which provides high throughput WLAN's below 6 GHz, what is commonly referred to as the 5 GHz band. This specification enables multi-station WLAN throughput of at least 1 Gigabit per second and a maximum single link throughput of at least 500 megabits per second, 500 Mbit/s. 802.11 ac chipsets are applicable in WiFi routers and consumer electronics, as well as in low-power 802.11ac technology for smartphone application processors. 802.11ac technology provides one or more of the following technological advances, over previous standards: Wider channel bandwidths, e.g., 80 MHz and 160 MHz channel bandwidths vs. 40 8 spatial streams vs. 4 in 802.11n; multi-user MIMO, and high-density modulation, up to 256 QAM. Such advances allow for simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files, wireless display, large campus/auditorium deployments, and manufacturing floor automation, based on single-link and multi-station enhancements) ([0058] signal provided from the LNA 206 to a mixer 208, and further to an analog to digital converter ADC 210. The mixer 208 is a nonlinear electrical circuit that converts the received RF signal to an intermediate frequency for processing by a baseband module. The mixer 208 may be configured to create new frequencies from two signals applied to it, such as the received RF signal, and a signal from a phase-locked loop PLL module 226, such as a signal generated by a local oscillator that operates in connection with the PLL 226. The ADC 210 may be desirable for converting the received RF signal to a digital signal for baseband processing. [0059] When the switch 202 is placed in a transmit mode of operation, a path is enabled between the antenna and a transceiver portion of the RF module 220. A signal is provided to the RF module via the digital control interface 228, such as, from a baseband processor or other module. Signal is provided to a digital to analog converter DAC 218, which serves to convert the received signal to an analog signal for transmission by the RF module. The converted analog signal may be passed to a mixer module 216 and further to a power amplifier module 214, which amplifies the signal to be transmitted. The power amplifier PA module 214 is described in FIGS. 3A and 3B. The signal is transmitted by the RF module 220 using the antenna 295. [0063] power amplifier module),

Chow in view of McPartlin teaches transmitting information over a high frequency communications link over an individual spatial stream signal (e.g. see Fig 1:  top wireless link 32. In Chow); Chow in view of McPartlin also teaches transmitting information over high frequency communications links over multiple spatial stream signals (e.g. see Fig 1:  multiple wireless links 32, 32D, 32U. In Chow).
The required modification is to combine the various high frequency communications links 32, to various subscriber units 13, into one high frequency communications link, serving the various subscriber units 13. 
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to perform the above modification; possible motivations include integration of all antennas 20(1) - 20(n) into one antenna, thus reducing hardware, installation tasks and service costs; and furthermore there are only a finite number of e.g. light poles, to mount the antennas 20(1) - 20(n) onto available, therefore, because of at least this design constraint several of the antennas 20(1) - 20(n), would have to have been already collocated. 
Therefore, the above feature - is rendered obvious. 
Therefore, the combination of Chow with McPartlin discloses the combination of the above features. 



Claim 6. Chow in view of McPartlin teaches the method of claim 1, and the upconverted multi spatial stream signals are multiplexed to different frequencies ([0048] signals are frequency division multiplexed. In Chow). 

Claim 7. Chow in view of McPartlin teaches the method of claim 1, and upconverting the multi spatial stream signals includes converting to intermediate frequency signals ([0058] converts the received RF signal to an intermediate frequency. [0059] transmit mode of operation. In McPartlin) and then to high frequency signals ([0041] FIG. 5; wireless transceiver 44 includes a 60 GHz frequency up-converter 58A to convert the electrical downlink signals from the baseband DSP 56 to approximately 60 GHz wireless downlink signal and a 60 GHz down-converter 58B to convert the EHF uplink signal to a baseband electrical uplink signal. Likewise, the subscriber hardware 34A includes a frequency up-converter 60A and a frequency down-converter 60B to convert uplink and downlink signals respectively. In Chow). 

Claim 11. Chow teaches a wireless node, comprising:
at least one multiple spatial stream ple spatial stream signals and four ple spatial stream signals and decoding information from received downconverted multiple spatial stream signals (e.g. see Fig 1:  multiple wireless links 32, 32D, … 32U);
four first block up converters including at least four ple spatial stream signals with ple spatial stream signals to a frequency range of 10 GHz to 300 GHz (e.g. Fig. 5:58A);
four second block up converters including at least four ple spatial stream signals with the ple spatial stream signals to the frequency range of 10 GHz to 300 GHz (e.g. Fig. 5:58A);
four first parallel ple spatial stream signals (e.g. Fig. 5:58A - 20);
four second parallel ple spatial stream signals (e.g. Fig. 5:58A - 20);
an antenna system for transmitting the upconverted four first multiple spatial stream signals and the upconverted four second multiple spatial stream signals received from the four first parallel 
a low-noise block downconverter for downconverting the received high frequency signals into the received downconverted multiple spatial stream signals for decoding by the multiple spatial stream chipset (e.g. Fig. 5:58B - 56).
But not the crossed out features, above;
Disclosed by McPartlin ([0037] emerging IEEE 802.11ac standard is a wireless computer networking standard which provides high throughput WLAN's below 6 GHz, what is commonly 8 spatial streams vs. 4 in 802.11n; multi-user MIMO, and high-density modulation, up to 256 QAM. Such advances allow for simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files, wireless display, large campus/auditorium deployments, and manufacturing floor automation, based on single-link and multi-station enhancements) ([0058] signal provided from the LNA 206 to a mixer 208, and further to an analog to digital converter ADC 210. The mixer 208 is a nonlinear electrical circuit that converts the received RF signal to an intermediate frequency for processing by a baseband module. The mixer 208 may be configured to create new frequencies from two signals applied to it, such as the received RF signal, and a signal from a phase-locked loop PLL module 226, such as a signal generated by a local oscillator that operates in connection with the PLL 226. The ADC 210 may be desirable for converting the received RF signal to a digital signal for baseband processing. [0059] When the switch 202 is placed in a transmit mode of operation, a path is enabled between the antenna and a transceiver portion of the RF module 220. A signal is provided to the RF module via the digital control interface 228, such as, from a baseband processor or other module. Signal is provided to a digital to analog converter DAC 218, which 
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine McPartlin with Chow, thus extending the WIFI technology of Chow with 802.11 ac chipsets in WiFi routers of McPartlin; the motivation is to utilize the latest available WIFI technologies.
Chow in view of McPartlin teaches transmitting information over a high frequency communications link over an individual spatial stream signal (e.g. see Fig 1:  top wireless link 32. In Chow); Chow in view of McPartlin also teaches transmitting information over high frequency communications links over multiple spatial stream signals (e.g. see Fig 1:  multiple wireless links 32, 32D, 32U. In Chow).
The required modification is to combine the various high frequency communications links 32, to various subscriber units 13, into one high frequency communications link, serving the various subscriber units 13. 
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to perform the above modification; possible motivations include integration of all antennas 20(1) - 20(n) into one antenna, thus reducing hardware, installation tasks and service costs; and furthermore there are only a finite number of e.g. light poles, to 
Therefore, the above feature - is rendered obvious. 
Therefore, the combination of Chow with McPartlin discloses the combination of the above features. 

Claim 12. Chow in view of McPartlin teaches the wireless node of claim 11, and a transmit diplexer for converting the multi spatial stream signals to intermediate frequency signals ([0058] converts the received RF signal to an intermediate frequency. [0059] transmit mode of operation. In McPartlin).

Claim 13. Chow in view of McPartlin teaches the wireless node of claim 12, and the block upconverters upconvert the intermediate frequency signals ([0058] converts the received RF signal to an intermediate frequency. [0059] transmit mode of operation. In McPartlin) to the high frequency signals ([0041] FIG. 5; wireless transceiver 44 includes a 60 GHz frequency up-converter 58A to convert the electrical downlink signals from the baseband DSP 56 to approximately 60 GHz wireless downlink signal and a 60 GHz down-converter 58B to convert the EHF uplink signal to a baseband electrical uplink signal. Likewise, the subscriber hardware 34A includes a frequency up-converter 60A and a frequency down-converter 60B to convert uplink and downlink signals respectively. In Chow).



Claim 15. Chow and McPartlin teaches the wireless node of claim 14, and the different polarizations are orthogonal to each other (Claim 20. the plurality of ONUs reduce mutual interference through orthogonal antenna polarizations. In Chow). 

Claim 18. Chow in view of McPartlin teaches the wireless node of claim 11, and a receive diplexer for converting the received high frequency signals ([0041] FIG. 5; wireless transceiver 44 includes a 60 GHz frequency up-converter 58A to convert the electrical downlink signals from the baseband DSP 56 to approximately 60 GHz wireless downlink signal and a 60 GHz down-converter 58B to convert the EHF uplink signal to a baseband electrical uplink signal. Likewise, the subscriber hardware 34A includes a frequency up-converter 60A and a frequency down-converter 60B to convert uplink and downlink signals respectively. In Chow) to intermediate frequency signals ([0058] converts the received RF signal to an intermediate frequency. [0059] transmit mode of operation. In McPartlin).

Claim 20. Chow in view of McPartlin teaches the wireless node of claim 11, and two or more multi spatial stream chipsets (e.g. [0051] ONU 18 include a WiFi component; Fig. 1:18(1), .

Claims 4, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of McPartlin as applied to claim 1 and 11 above, in view of Thomas (US 20160119038 A1).

Claim 4. Chow in view of McPartlin teaches the method of claim 1, and the upconverted multi spatial stream signals are transmitted (Fig. 5:32D. In Chow) to 
But not the crossed out features, above,
However, Thomas discloses different sectors ([0059] FIG. 8. B=M.times.M array, M antennas in azimuth and M antennas in elevation, but any array of B antennas may be used. mobile device receives the training from each of the basis function beams and determines a phase, or a gain and phase. mobile device then sends the RACH preamble, phased by the respective value, .alpha..sub.b, during the time that the access point is listening on the respective dominant M.sub.B beams. The access point sums the signal received when it is listening on each of the basis function beams to create an aggregated RACH signal. The access point detects the presence of a RACH preamble from the aggregated RACH signal) ([0074] multiple arrays per sector, with each array having orthogonal polarizations, at the access point or multiple polarizations at the mobile device).

Therefore, the combination of Thomas with Chow in view of McPartlin discloses the combination of the above features. 

Claim 9. Chow in view of McPartlin teaches the method of claim 1, and the upconverted multi spatial stream signals are transmitted (Fig. 5:32D. In Chow) via 
But not the crossed out features, above,
However, Thomas discloses phased array antennas ([0059] FIG. 8. B=M.times.M array, M antennas in azimuth and M antennas in elevation, but any array of B antennas may be used. mobile device receives the training from each of the basis function beams and determines a phase, or a gain and phase. mobile device then sends the RACH preamble, phased by the respective value, .alpha..sub.b, during the time that the access point is listening on the respective dominant M.sub.B beams. The access point sums the signal received when it is listening on each of the basis function beams to create an aggregated RACH signal. The access point detects the presence of a RACH preamble from the aggregated RACH signal) ([0074] multiple arrays per sector, with each array having orthogonal polarizations, at the access point or multiple polarizations at the mobile device).

Therefore, the combination of Thomas with Chow in view of McPartlin discloses the combination of the above features. 

Claim 10. Chow in view of McPartlin and Thomas teaches the method of claim 9, and a first phased (see claim 9, above. In Thomas) array antenna transmits the upconverted first four multi spatial stream signals with a horizontal polarization and a second phased (see claim 9. In Thomas) array antenna transmits the upconverted second four multi spatial stream signals with a vertical polarization ([0048] antennas operate at different polarizations. Thus, the signals 76 intended to go to and from antennas 20G, 22G may occur at f1, f2 and P.sub.H horizontal polarization, while signals 78 intended to and from the antennas 20H, 22H may occur at f2, f3 and P.sub.V vertical polarization. In Chow). 

Claim 19. Chow in view of McPartlin teaches the wireless node of claim 11, and the antenna system comprises a 

However, Thomas discloses a phased array antenna system ([0059] FIG. 8. B=M.times.M array, M antennas in azimuth and M antennas in elevation, but any array of B antennas may be used. mobile device receives the training from each of the basis function beams and determines a phase, or a gain and phase. mobile device then sends the RACH preamble, phased by the respective value, .alpha..sub.b, during the time that the access point is listening on the respective dominant M.sub.B beams. The access point sums the signal received when it is listening on each of the basis function beams to create an aggregated RACH signal. The access point detects the presence of a RACH preamble from the aggregated RACH signal) ([0074] multiple arrays per sector, with each array having orthogonal polarizations, at the access point or multiple polarizations at the mobile device).
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to combine Thomas with Chow in view of McPartlin, the motivation is to extend the functionality of array antenna system of Chow with advanced phased array technologies (also see [0006] - [0008] of Thomas). 
Therefore, the combination of Thomas with Chow in view of McPartlin discloses the combination of the above features. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of McPartlin as applied to claim 1 and 11 above, in view of Deenoo (US 20160192433 A1).


But not the crossed out features, above,
Deenoo teaches ([0051] processor coupled to the GPS chipset 136, configured to provide location information, e.g., longitude and latitude, regarding the current location of the WTRU 102).
As seen above, a global positioning system GPS signal has been utilized, in conjunction with a Wireless Transmit Receive Unit, to provide longitude and latitude information.
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to utilize the global positioning system GPS signal acquired by the global positioning system GPS chipset 136, to not only provide longitude and latitude location information, but also utilize the timing information to generate local oscillator signals; the motivation is to utilize the precise timing information, twice, and save on additional hardware for independently producing the local oscillator signals.
Therefore, the combination of Deenoo with Chow in view of McPartlin, renders the above feature obvious. 

Claim 17. Chow in view of McPartlin teaches the wireless node of claim 11, and the local oscillator signals are generated ([0058] signal provided from the LNA 206 to a mixer 208, and further to an analog to digital converter ADC 210. The mixer 208 is a nonlinear electrical circuit that converts the received RF signal to an intermediate frequency for processing by a baseband 
But not the crossed out features, above,
Deenoo teaches ([0051] processor coupled to the GPS chipset 136, configured to provide location information, e.g., longitude and latitude, regarding the current location of the WTRU 102).
As seen above, a global positioning system GPS signal has been utilized, in conjunction with a Wireless Transmit Receive Unit, to provide longitude and latitude information.
It would have been obvious to a person having ordinary skill in the art, prior to when the invention was effectively filed, to utilize the GPS signal acquired by the GPS chipset 136, to not only provide longitude and latitude location information, but also utilize the timing information to generate local oscillator signals; the motivation is to utilize the precise timing information, twice, and save on additional hardware for independently producing the local oscillator signals.
Therefore, the combination of Deenoo with Chow in view of McPartlin, renders the above feature obvious. 

Conclusion
The prior art made of record is considered pertinent to the patentability of claims, under obviousness analysis:
Sampath (US 20130107981 A1)


HAREL (US 20150163004 A1)
ABSTRACT: A wireless communication system includes a plurality of N co-located Wi-Fi access points, each configured to communicate with at least one user equipment. The system includes a beamformer coupled to each of the access points and coupled to at least one antenna array. The antenna array includes a plurality of antenna elements and is configured to provide a plurality of M spatially uncorrelated beams for a coverage area of each of the N access points.
[0025] The term "MU MIMO" is an acronym for Multi User Multiple Input Multiple Output and is used to define a technique to establish multiple spatial streams e.g. MU_MIMO 802.11 ac protocol.
[0006] FIG. 1 is a schematic of a multi-beam access point system. 
[0007] FIG. 2 is a diagram of sector coverage by a multi-beam access point system. 
[0008] FIG. 3 is a schematic of a multi-beam access point. 

[0011] FIG. 6 is an illustration of antenna patterns for two antenna arrays on a multi-beam access point. 
[0012] FIG. 7 is an illustration of antenna patterns for a multi-beam access point using a cluster beam covering sidelobes. 
[0013] FIG. 8 illustrates the components for a SU-MU-Array assembled that uses an analog beamformer. 
[0014] FIG. 9 is a diagram of how an adaptive analog BFN (Beam Forming Network) is implemented. 
[0015] FIG. 10 illustrates the components for a SU-MU-Array assembled that uses a digital-only beamformer. 
[0016] FIGS. 11A and 11B are diagrams of an antenna configuration.

NEGUS (US 20170311307 A1)
 [0246] the transmitter receiver of the intelligent back haul radio disclosed in U.S. Pat. No. 9,572,163 may be utilized for channel sounding, for beam forming or the like. In embodiments where off-the-shelf Wi-Fi chipsets are used any and all the capabilities including beam forming, phased array capabilities and the like contemplated in 82.11ac are considered for use in the current embodiments. Furthermore, IEEE 802.11ad for operation at millimeter wave bands is contemplated as well. In other embodiments embedding signals into the main link for operation is contemplated through the use of center frequency dithering so as to be able to detect signaling associated with variations in a center frequency or among preambles or 
[0211] if the course alignment using GPS determined by, in one embodiment an alignment-assisting device, is capable of ensuring alignment to plus or minus 5 degrees of bore sight in elevation and azimuth, then the range over which unambiguous misalignment determination which must be designed for must exceed plus or minus 5 degrees. Otherwise, an angle determination may be made based upon relative phase relationships which may be produced at multiple alignments and indicating to a technician how to perform an alignment would not be possible without ambiguity.

Gong (US 20050032531 A1)
Wi-Fi) infrastructure in which access points (APs) are provided with phased array antennas, such as 2.4 GHz Wi-Fi switches available from Vivato, Inc., San Francisco, Calif. Logic coupled to the wireless network, such as disposed in a node, server, or other system thereof or deployed as a processor based system (e.g., personal computer) coupled thereto, may operate to analyze metrics, such as link attributes or other metrics associated with multiple antenna patterns, available from APs of the network to determine remote system location. Such logic, and the aforementioned location determinations, may be implemented without the alteration or cooperation of the remote systems.

Kajiya (US 20050134403 A1)
Abstract: A low-cost, steerable, phased array antenna suitable for use in wireless fidelity (WiFi) and other wireless telecommunication networks, in particular multi-hop ad hoc networks, is disclosed. Various embodiments of an antenna assembly that includes a plurality of linear phased array antennas fed by corporate feeds are disclosed. The corporate feeds are implemented as parallel wire transmission lines, such as a coaxial, stripline, microstrip, or coplanar waveguide (CPW) transmission line. Selected branches of the corporate feed network include transmission line phase shifters oriented and sized so as to allow a high-permittivity dielectric element to control phase shifting. Thus, the corporate feed forms a phase shifting feed whose phase shift is controllable. Phase shifting can be electromechanically controlled by controlling the space between the high-permittivity dielectric element and the phase shifting 
[0047] FIG. 25 is a pictorial view of a mesh communication network employing phased array antennas.

THOMAS (US 20160119038 A1)
[0019] FIG. 2 illustrates an example block diagram of RF beamforming with a single RF beamformer and a single baseband path. (Diplexer disclosed in the drawing.)
[0020] FIG. 3 illustrates an example block diagram of RF beamforming with B RF beamformers and B baseband paths serving Q antennas. (Diplexer disclosed in the drawing.)
[0021] FIG. 4 illustrates an example access point design with four sectors and two arrays per sector with each array having orthogonal polarizations.
[0050] Embodiments of the invention provide an approach for the mobile device to transmit a RACH preamble to an access point with a single RF array or a pair of RF arrays (e.g., with orthogonal polarization as illustrated in FIG. 4). Some of the possible transmitter (Tx) and receiver (Rx) configurations are depicted in FIGS. 2-4, but the following description will concentrate on the access point Rx having the configuration shown in FIG. 2 and FIG. 4 with a single Rx weight vector per array in each sector. For illustration purposes, it is assumed that the Rx array is an M.times.M array (M.sup.2 total antennas) where the array has a uniform spacing of antennas in each dimension (e.g., 0.5 wavelength spacing). However, embodiments of the invention can also easily be applied to one-dimensional arrays and arbitrary 2D arrays as well.
two dimensional array with M antennas in each dimension (e.g., azimuth and elevation), highly-directional basis function beams are first chosen for each dimension, and then the set of overall basis function beams is formed as the Kronecker combination of the basis function beams for the azimuth and elevation dimensions.
[0059] FIG. 8 illustrates a signaling diagram of a method, according to one embodiment. In this case, a B=M.times.M array (M antennas in azimuth and M antennas in elevation) is assumed but any array of B antennas may be used.
[0069] if the mobile device has two transmit arrays (e.g., each with an orthogonal polarization), then it could beamform the RACH preamble across the two arrays. In yet another example embodiment, the total number of basis function beams, B, can be less than M.sup.2 if some scanning angles of the basis function beams are out of the sector coverage (e.g., greater than some angle in azimuth or elevation).
[0071] simulation results are presented that compare the basis function method with the grid of beam method where the mobile detects the strongest beam and then sends its RACH preamble only during the time that the access point listens with that same beam. For the grid of beams approach, a dense set of 4M.sup.2 beams are employed and for the RACH basis function beam method, M.sup.2 basis function beams are used. A null cyclic prefix single carrier (NCP-SC) communication system is assumed with 512 symbols in a data block (i.e., the RACH 72 GHz carrier frequency is assumed with a 2.0 GHz bandwidth and a root-raised cosine pulse with rolloff factor of 0.25 is employed. The access point has one 4.times.4 array in each sector (four total sectors) with vertical polarization and the mobile has a single 2.times.2 array with vertical polarization. The simulated channel is a line-of-sight mmWave urban-micro channel.
[0074] reducing the computational complexity of RACH processing by detecting a RACH preamble in a single signal instead of needing to detect a RACH preamble from many signals received on different beams (e.g., 4M.sup.2 beams in the grid of beams approach). In addition, embodiments require less resources to send the RACH preambles since the full beamforming gain can be achieved with only M.sup.2 time resources instead of 4M.sup.2 time resources needed for the grid of beams approach. Also, embodiments extend to multiple arrays per sector (possibly with each array having orthogonal polarizations) at the access point or multiple polarizations at the mobile device.

Deenoo (US 20160192433 A1)
[0004] A mmW Hotpot (mmH) architecture may be driven by the need for small cells and the use of mmW carrier frequencies. The mmH architecture may include small mmW base stations use mmW MESH networks as backhaul to the macro eNBs (or other wired/wireless aggregation points). Phased array antennas may be used to provide backhaul links. Limited available transmit (TX) power and a low interference environment of phased array antennas may enable a flexible backhaul architecture. The phased array antennas may create narrow steerable beams. The narrow steerable beams may provide backhaul links that may be easier to deploy than adding new wired backhaul links. Because the beams are narrow and steerable, the beams may provide an adaptable MESH backhaul with pseudo-wired low interference connections between backhaul links.
[0040] The base station 114b in FIG. 1A may b, a wireless router, Home Node B, Home eNode B, or access point, for example, and may utilize any suitable RAT for facilitating wireless connectivity in a localized area, such as a place of business, a home, a vehicle, a campus, and the like. In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN). In an embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.15 to establish a wireless personal area network (WPAN). In yet an embodiment, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A) to establish a picocell or femtocell. As shown in FIG. 1A, the base station 114b may have a direct connection to the Internet 110. Thus, the base station 114b may not be required to access the Internet 110 via the core network 106/107/109.
[0051] The processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of GPS chipset 136, the WTRU 102 may receive location information over the air interface 115/116/117 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations. It will be appreciated that the WTRU 102 may acquire location information by way of any suitable location-determination method while remaining consistent with an embodiment.
[0082] Based on frequencies used in the small-cell layer, the wideband radio implementations may not be able to cover the required bands with a single radio (for example bands below 3 GHz in the macro-cell layer and mmW frequency bands such as 28 GHz, 38 GHz, 60 GHz, in the small-cell layer). Multiple baseband and RF chains may be operated simultaneously. The dual-connectivity model may put stress on battery power restricted UEs. DRX management may be disclosed that may exploit the UE's simultaneous connectivity to macro cell layer and the small-cell layer.

Kesselman (US 20090232103 A1)
[0014] A mmwave communication link imposes more challenges in terms of link budget than those at lower frequencies (e.g. 2.4 GHz and 5 GHz bands) because of its inherent isolation due to both oxygen absorption, which attenuates the signal over long range, and its short wavelength, which provides high attenuation through obstructions such as walls and ceilings. In many cases, it is preferable to employ directional antennas for high-speed point-to-point data transmission. Devices performing directional transmissions can achieve higher range (mitigation for the link budget issue), as well as better aggregated throughput and spatial reuse, whereas directional antenna pattern covering a wide range of angles to give omni-directional coverage is usually employed to aid in neighbor discovery and beam-steering decisions. Furthermore, the antennae supported by devices can be of several types: Non-Trainable Antenna, Sectorized Antenna or Phased Array Antenna.

Goldberg (US 20060093055 A1)
[0027] In conventional wireless communication systems, the transmission and receive antenna patterns are at most set up to provide maximum power transmission and reception between the transmitter and receiver. In its simplest form, the present invention uses multiple antenna beam forming elements at the transmitter and receiver. Reflectors may be placed behind the elements to direct the overall antenna pattern in a general direction. The antennas used by the present invention have the ability to beam form either or both the transmitter and receiver arrays. The present invention exploits the availability of beam steering in both the azimuth and elevation aspects. It further exploits the availability of beam forming at both the transmitter and receiver when available.
[0029] beams in one plane may be deflected, while antenna elements are used to create various beam patterns in an orthogonal plane. Scattering of the groundplane is controlled or eliminated, and beam tilt and depression is made variable. Thus, in accordance with the present invention, a beam formed by transmitter 405 may be pointed in any desired elevation angle, while the conventional transmitter provides only fixed, substantially horizon beams.
orthogonal omni-directional pancake shaped radiation patterns. The antenna system 700 forms a plurality of available orthogonal omni-directional modes. The orthogonality preserves the full strength of each mode, which is in contrast to conventional mode formation using a power-divider, where the power is all used up in forming one mode. The phase of the antenna system 700 is linear to the angle of arrival. Linear simplicity and high precision are the products of the antenna system 700, whereby angle of arrival information is provided for both azimuth and elevation.

Chiang (US 20060114158 A1)
[0007] Conventional wireless communication systems estimate DOA in the context of azimuth only, such as with Butler matrix implementations as disclosed by Mazur. The prior art does not take into account beamforming differing in three-dimensional space. There is no resolution in the elevation domain in conventional wireless communication systems. The beam must therefore be of such a width in elevation that it adequately intersects with the target's antenna pattern.
[0033] FIG. 5 shows an exemplary antenna system 500 including two azimuth boards 305A and 305B, which feed two identical circular antenna arrays 310A and 310B in accordance with a multiple but isolated orthogonal omni-directional pancake shaped radiation patterns at the mode points 505.
[0034] As shown in FIG. 5, the two azimuth boards 305A and 305B form a 2-tier stacked Shelton-Butler matrix which feeds, for example, eight antenna elements A1-A8 of a stacked circular antenna array 310 formed by the two antenna arrays 310A and 310B. The antenna elements A1-A8 of the circular antenna array 310 may be any type with any polarization. The mode ports of the azimuth board 305A are electrically coupled to a plurality of electronic azimuth phase shifters 510A, 510B, 510C and 510D and a combiner 520. The mode ports of the azimuth board 305B are electrically coupled to a plurality of electronic azimuth phase shifters 515A, 515B, 515C and 515D and combiner 525. An electronic elevation phase shifter 528 is coupled to the combined port of the combiner 525. The combined port of the combiner 520 and the output of the electronic elevation phase shifter 528 are connected to respective input ports of a Butler matrix 530. The outputs from the Butler matrix 530 form an elevation sum-mode 535 and an elevation difference-mode 540.

Chiang (US 20040027304 A1)
[0044] As shown in FIG. 4, each of the passive elements 200 and the active element 202 are oriented for vertical polarization of the transmitted or received signal. It is known to those skilled in the art that horizontal placement of the antenna elements results in horizontal signal polarization. For horizontal polarization, the active element 202 is replaced by a loop or annular ring antenna and the passive elements 202 are replaced by horizontal dipole antennas.


Li (US 20130223251 A1)
[0052] Mobile stations 111-116 may access voice, data, video, video conferencing, and/or other broadband services via Internet 130. In an exemplary embodiment, one or more of mobile stations 111-116 may be associated with an access point (AP) of a WiFi WLAN. Mobile station 116 may be any of a number of mobile devices, including a wireless-enabled laptop computer, personal data assistant, notebook, handheld device, or other wireless-enabled device. Mobile stations 114 and 115 may be, for example, a wireless-enabled personal computer (PC), a laptop computer, a gateway, or another device.
phase shifters and power amplifiers (PAs) of the transmit antennas. Each of the signals from the IF and RF up-converter 314 can go through one phase shifter 318 and one PA 320, and via a combiner 322, all the signals can be combined to contribute to one of the antennas of the TX antenna array 324. In FIG. 3A, there are Nt transmit antennas in the TX antenna array 324. Each antenna can have one or multiple antenna elements. Each antenna transmits the signal over the air. A controller 330 can interact with the TX modules, including the baseband processor, IF and RF up-converter 314, TX beam forming module 316, and TX antenna array 324. A receiver module 332 can receive feedback signals, and the feedback signals can be input to the controller 330. The controller 330 can process the feedback signal and adjust the TX modules.
[0083] a beam can be referred as a projection or propagating stream of energy radiation. Beamforming can by performed by applying adjustment of phase shifter and other factors to concentrate radiated energy in certain directions to transmit or receive signals. The concentrated radiation is called a spatial beam. By changing the phase shifts applied (e.g., at phase shifters 318 or 364), different spatial beams can be formed. The beam may have an identifier to uniquely identify the beam among other beams that can be formed. The beams can be wide beams or narrow beams. The beam can be of any shape, e.g., a pencil-like beam, a cone-like beam, a beam with an irregular shape with uneven amplitude in three dimensions, etc. The beams can be for data communications or for control channel communications. The communication can be from a BS to a MS, from the MS to the BS, from a BS to another BS, or from an MS to another MS, etc.


Dent (US 5832389 A)
3:36-44 use of scanning phased array antennas in cellular communications systems has been proposed. Stapleton, et al., A Cellular Base Phased Array Antenna System, Proceedings of the 93rd IEEE VTC, pp. 93-96 describe a circular array of monopole radiating elements to provide 360 degree scanning capability. Stapleton's antenna is designed such that each radiating element has the potential of transmitting on every channel allocated to the cell.
4:36-44 first antenna may receive signals having a first polarization and the second antenna may receive signals having a second polarization allowing the diversity combiner to combine the common receive channel by polarization diversity combination. Furthermore, the first polarization may be right-hand-circular polarization and the second polarization may be left-hand-circular polarization. Accordingly, each antenna may be implemented as an array of patch antenna elements on an elongate substrate.
11:18-38 By using antennas comprising arrays of patch antenna elements 224 as illustrated in FIGS. 8, 9, 10, and 11, the antennas can transmit as well as receive. By transmitting on a polarization opposite that used to receive, polarization isolation can be used to accommodate both transmission and reception. For example, the first antenna 322a and third antenna 322c define first and third transmit coverage areas which can be the same as the respective receive coverage areas, and the second antenna 322b defines a second transmit coverage area that can be the same as the second receive coverage area. The first and third antennas receive signals having a first polarization such as right-hand-circular polarization, and 
11:65-12:9 both polarizations can be received on each antenna, either by constructing receive only antennas or by using duplexing filters in place of transmit filters 230a, as shown in FIG. 9. In this case, a first receive signal having a polarization orthogonal with respect to the transmit signal is fed to the amplifier 231, as before. In addition, a second received signal is separated from the transmit path, wherein the second received signal has the same polarization as the transmitted signal. A separate amplifier, similar to amplifier 231 can be added for this extra receive path, and both polarizations of received signals from one or more antennas can be fed to respective wideband receivers.

Jain (US 9154217 B1)
(1:48-63) satellite communications indoor unit is configured to send the received information to a data sink and to receive the transmit information from a data source. The direct conversion transmitter is configured to up-convert the baseband transmit waveform in one up-conversion and the direct conversion receiver is configured to down-convert the receive waveform to baseband in one down-conversion, the baseband transmit waveform and the baseband receive waveform have center frequencies below the antenna transmit and receive frequencies (e.g., baseband frequencies between 100 MHz and 1500 MHz, although other frequencies can be used as well), and/or the wireless networking interface is configured to comply with standards including WiFi, WiMax, Bluetooth, ZigBee, HiperLAN, and 2G/3G/4G cellular standards, and/or the antenna is a phased array antenna.
(3:56-65) Signals from satellite 110 are received at antenna 120 and signals to satellite 110 are sent from antenna 120. In order to communicate with satellite 110 using low power, antenna 120 may be high-gain. Antenna 120 may be any type of suitable antenna such as a dish antenna or other reflector-based antenna, mechanically steered patch array antennas, phased array antennas, and so on. SATCOM ODU 130 may be co-located with antenna 120 to reduce the electrical losses proportional to the length of transmission lines connecting SATCOM ODU 130 to antenna 120.
3:66-4:21 SATCOM ODU 130 includes SATCOM transceiver 132, digital signal processing 134, wireless network interface 136, and wired network interface 138. SATCOM transceiver 132 includes a SATCOM transmitter and a SATCOM receiver. SATCOM transceiver 132 may include passive devices, active devices, and circuits including local oscillators, mixers, filters, isolators, transmission lines, inductors, capacitors, transistors, FETs, and so on. The SATCOM transceiver may perform direct up-conversion, up-conversion from a low intermediate frequency (IF), direct down-conversion, and/or down-conversion from a low intermediate frequency. SATCOM transceiver 132 can perform some portion of modulation and/or demodulation of the signal and digital signal processor 134 can perform some portion or all of the signal modulation and demodulation. Digital signal processor 134 may perform encoding and/or decoding of digital data to provide error-correction, error detection, and/or to conform to various communications 
6:61-7:27 SATCOM ODU 500 may include transceiver 400 implemented as a system on a chip (SoC). Transceiver 400 can provide transmitter output 500A and receiver input 500B. Baseband I/Q transmit signals 500C and 500D provided to transceiver 400 can be provided by digital-to-analog converters (DACs) 512A and 512B. Transceiver 400 can provide baseband I/Q receive signals 500E and 500F to analog-to-digital converters (ADCs) 514A and 514B. Transceiver 400 control may be provided using control interface 500G. Power 506 is distributed throughout ODU 500. Transmit signal 500A from transceiver 400 can be provided to external power amplifier 520 to further increase the transmitted power. MUX/polarizer 540 may separate combined signal 550 into a receive signal from the antenna and a transmit signal to the antenna. The receive signal is routed to low-noise amplifier 530 and the transmit signal is routed from power amplifier 520. The amplified signal can be fed through MUX/polarizer 540 to provide combined transmit/receive signal 550. MUX-polarizer 540 provides the receive signal to low-noise amplifier 530 from combined transmit/receive signal 550. In some implementations, MUX/polarizer 540 may separate the transmit and receive signals using a transmit/receive switch. In some implementations, for example implementations that use time division duplexing, MUX/polarizer 540 may include a transmit/receive (T/R) switch to separate the transmit signal from power amplifier 520 from the receive signal to low-noise amplifier 530. In some implementations, the transmit and receive signals are separated at the antenna based on polarizer 540 may include a diplexer to separate the transmit signal (from power amplifier 520) from the receive signal (to low-noise amplifier 530).

Adkins (US 20100127801 A1)
[0004] microwave portion of the spectrum, usually defined as extending from roughly 300 MHz to about 300 GHz, is used for wireless signals among various devices such as, for example, cellular telephones, personal digital assistants (PDAs), WiFi devices, and navigational systems.

Du (US 20150023245 A1)
[0039] allow the gateway AP to associate with a station and communicate with that station concurrently over separate and independent paths or bands. For example, the gateway AP may communicate directly with a station over a long-range Wi-Fi link (e.g., 2G band link or sub-1G band link) to transmit certain types of traffic (e.g., beacon signals, low-throughput traffic). The gateway AP may also communicate with the station indirectly via at least one wireless relay (e.g., relay AP) and over at least one short-range Wi-Fi link (e.g., 5G band link) to transmit other types of traffic (e.g., higher throughput traffic, low latency traffic). This approach provides both the appropriate throughput and coverage that is desired for a particular situation. However, the beacon signals that are typically transmitted or broadcast to the station are transmitted directly over the long-range radio link and are not relayed over the relay APs. Thus, the transmission of 

Zendle (US 6757268 B1)
FIG. 6A is a diagram illustrating a fixed wireless point to multi-point implementation in which there exists a one to many relationship between hub and customer systems within a sector employed in the present system.
FIG. 7 is a diagram illustrating the present local metropolitan area broadband telecommunications network utilizing point to multi-point fixed wireless technology operating in a millimeter microwave band to provide customer access to a backbone network and various telecommunications services.
1:40-47 Point-to-point broadband technology is also well known. Above 18 Gigahertz (millimeter microwave frequencies), and especially in the 37 Gigahertz or "GHz" to 40 GHz range (typically referred to as "38 GHz"), point-to-point broadband wireless systems are in use. When such broadband wireless links are engineered properly, their performance is functionally equivalent to that of fiber optic telecommunications.
4:54-5:19 a broadband local metropolitan area telecommunication network provides fixed broadband wireless local loop access to a plurality of subscribers. The subscribers include a subscriber radio unit operating on a millimeter microwave band frequency corresponding to a cell sector in which said subscriber resides. At least one of the subscribers has a plurality of associated customer premise equipment and includes means for performing statistical multiplexing among the plurality of customer premise equipment the subscriber radio unit. The selectable frequency with at least one radio unit corresponding to a cell sector. The hub sites further include means for dynamically allocating communication bandwidth among a plurality of subscribers within each said cell sector. The network preferably includes a plurality of value added service nodes which are coupled to the backbone and are accessible to subscribers through the hub sites and backbone. The network further includes a central operations node which is connected to each of said hub sites by a control network and provides remote access and control of the hub sites as well as remote control subscriber access to the value added service nodes.

Uchikawa (US 5870665 A)
ABSTRACT: In order that communication is performed independently of indoors or outdoors, in this mobile satellite communication terminal, when it is used indoors, the indoor terminal transmitting and receiving a signal in the ground radio channel is connected to the repeater terminal installed at a position from which the satellite can be seen by the ground radio channel, further, the repeater terminal communicates with the satellite by using the satellite channel. On the other hand, when it is used outdoors, the outdoor terminal is constituted by mounting the outdoor unit for the satellite channel consisting of the antenna for the satellite channel and the radio frequency section instead of the indoor unit consisting of the antenna for the ground radio channel and the radio frequency section of the indoor terminal.
FIG. 2 shows a system diagram of the mobile satellite communication terminal of the present invention.

Proctor (US 20050254442 A1)
[0003] Several emerging protocols and/or specifications for wireless local area networks, commonly referred to as WLANs, or wireless metropolitan area networks known as WMANs, are becoming popular including protocols such as 802.11, 802.16d/e, and related protocols also known by names such as "WiFi" or "WiMAX", time division synchronization code division multiple access (TDS-CDMA), Personal Handy-phone Systems (PHS), and the like. Many of these protocols, such as PHS for example, are gaining popularity as a low cost alternative for providing network access in a WMAN, or cellular-like infrastructure.
[0004] While the specifications of products using the above standard wireless protocols commonly indicate certain data rates and coverage ranges, these performance levels are often challenging to realize. Performance shortcomings between actual and specified performance levels can have many causes including attenuation of the radiation paths of RF signals, which for 802.16d/e is typically associated with a 10 MHz channel in the 2.3 to 2.4 GHz licensed band although 802.16 can support transmission frequencies up to 66 GHz. Of particular interest, due in part to its wide acceptance in the global market place, are systems such as PHS as noted above, which operate using a Time Division Duplex (TDD) protocol.
[0005] Problems arise in that structures such as buildings where wireless network support is desired may have floor plans including obstructing wall placements and the like, and may have construction based on materials capable of attenuating RF signals, all of which may prevent adequate coverage. Still further, data rates of devices operating using the above standard wireless protocols depend heavily on signal strength. As distances in the area of coverage increase, wireless system performance typically decreases. Lastly, the structure of the protocols themselves may affect the operational range.
[0012] FIG. 2 is a diagram illustrating an exemplary non-frequency translating repeater environment including a subscriber side and a base station side.
[0031] It should be noted that in accordance with 802.11 TDD repeating, the presence of a packet on one of the two antennas is detected and the direction of amplification is dynamically changed. Other techniques for TDD amplification such as TDD remote amplifiers can clip the beginning of a packet due to the amplifier being disabled prior to detection of the presence of the wave form. If the preamble of the waveform is not clipped, 802.11 TDD repeaters may be cascaded in series for deeper in-building penetration. While cascading and associated detection techniques work well for 802.11 systems, some form of uplink/downlink synchronization must be employed where multiple subscribers may be transmitting. Multiple subscribers may confuse the repeater 210 if more system information is not used.

Chow (US 20130230325 A1)
[0018] FIG. 3 is a simplified block diagram of an optical network unit and subscriber unit hardware.
[0019] FIG. 4 is a more detailed exemplary embodiment of FIG. 3, operating at 60 GHz.
[0020] FIG. 5 is an even more detailed exemplary embodiment of FIG. 3, with particular exemplary optical/electrical components illustrated.
[0037] FIG. 3 illustrates an exemplary ONU 18 (also sometimes referred to herein as a street node 18), wireless link 32, and the subscriber hardware 34, collectively subscriber module 35. wireless transceiver 36 is a mm-wave wireless transceiver. It should be appreciated that once signals reach the in-home network router 38, the signals may be retransmitted over wires such as CATS or CAT6 wires, wirelessly such as through a WIFI, BLUETOOTH or other system as is well understood so that computers, televisions, and other appliances may be used as desired.
[0041] FIG. 5 provides a more detailed version of an exemplary subscriber module, and in particular illustrates subscriber module 55. In subscriber module 55, the ONU 18 includes an electrical/optical converter 40A, which is formed from a photodiode (PD) 64 to convert optical downlink signals to electrical downlink signals and a laser diode (LD) 66 to convert electrical uplink signals to optical uplink signals. The digital circuitry 42 specifically includes a baseband DSP 56. The wireless transceiver 44 more specifically includes a 60 GHz frequency up-converter 58A to convert the electrical downlink signals from the baseband DSP 56 to approximately 60 GHz wireless downlink signal and a 60 GHz down-converter 58B to convert the EHF uplink signal to a baseband electrical uplink signal. Likewise, the subscriber hardware 34A includes a frequency up-converter 60A and a frequency down-converter 60B to convert uplink and downlink signals respectively. The subscriber hardware 34A further includes a baseband DSP 62 for further manipulation of uplink and downlink signals. In an exemplary embodiment, the antenna 20 may be a patch antenna array.
different polarizations. Thus, the signals 76 intended to go to and from antennas 20G, 22G may occur at f1, f2 and P.sub.H (horizontal polarization), while signals 78 intended to and from the antennas 20H, 22H may occur at f2, f3 and P.sub.V (vertical polarization). Similarly, the signals 80 intended to go to and from antennas 20I, 22I may occur at f1, f2 and P.sub.V, while the signals 82 intended to go to and from antennas 20J, 22J may occur at f1, f2, and P.sub.H.
[0063] Many modifications and other embodiments of the embodiments set forth herein will come to mind to one skilled in the art to which the embodiments pertain having the benefit of the teachings presented in the foregoing descriptions and the associated drawings. For example, the antenna arrangements may include any type of antenna desired, including but not limited to dipole, monopole, and slot antennas. The distributed antenna systems or integrated fiber-wireless systems that employ the antenna arrangements disclosed herein could include any type or number of communications mediums, including but not limited to electrical conductors, optical fiber, and air (i.e., wireless transmission). The distributed antenna systems may distribute and the antenna arrangements disclosed herein may be configured to transmit and receive any type of communications signals, including but not limited to RF communications signals and digital data communications signals, examples of which are 
Claim 20. The system of claim 18, wherein the plurality of ONUs reduces mutual interference through orthogonal antenna polarizations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465